Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00417-CV

                                IN THE INTEREST OF S.E.P., a Child

                      From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013 EM5-04455
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 7, 2018

DISMISSED FOR WANT OF JURISDICTION

           On June 20, 2018, the trial court signed a final order in this suit to modify the parent-child

relationship. The next day, Appellant filed a notice of appeal. On July 13, 2018, Appellant timely

filed a motion for new trial—which the trial court granted. Later, the trial court set a hearing on

temporary orders for August 30, 2018. On that date, the trial court held the hearing and signed the

parties’ agreement for temporary orders.

           On October 4, 2018, we advised Appellant that, generally, “an appeal may be taken only

from a final judgment. A judgment is final for purposes of appeal if it disposes of all pending

parties and claims in the record, except as necessary to carry out the decree.” Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We further advised Appellant that temporary orders

in a suit affecting the parent-child relationship are not subject to interlocutory appeal, Dancy v.
                                                                                     04-18-00417-CV


Daggett, 815 S.W.2d 548, 549 (Tex. 1991) (per curiam), and are not final orders subject to regular

appeal, In re Chester, 357 S.W.3d 103, 106 (Tex. App.—San Antonio 2011, no pet.). We ordered

Appellant to show cause to this court in writing by October 15, 2018, why this appeal should not

be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). To date, Appellant has not filed

a response to our October 4, 2018 order.

       The appellate record does not contain an appealable order, see In re Chester, 357 S.W.3d

at 106, and Appellant has not shown why this appeal should not be dismissed, see Lehmann, 39
S.W.3d at 95. We dismiss this appeal for want of jurisdiction. See id.

                                                 PER CURIAM




                                                -2-